Cite as: 592 U. S. ____ (2020)                1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
 DAVID SHINN, DIRECTOR, ARIZONA DEPARTMENT
  OF CORRECTIONS v. GEORGE RUSSELL KAYER
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
             No. 19–1302. Decided December 14, 2020

   PER CURIAM.
   The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) restricts the power of federal courts to grant
writs of habeas corpus based on claims that were “adjudi-
cated on the merits” by a state court. 28 U.S. C. §2254(d).
When a state court has applied clearly established federal
law to reasonably determined facts in the process of adjudi-
cating a claim on the merits, a federal habeas court may not
disturb the state court’s decision unless its error lies “be-
yond any possibility for fairminded disagreement.” Har-
rington v. Richter, 562 U.S. 86, 103 (2011). In this case,
the Court of Appeals erred in ordering issuance of a writ of
habeas corpus despite ample room for reasonable disagree-
ment about the prisoner’s ineffective-assistance-of-counsel
claim. In so doing, the Court of Appeals clearly violated this
Court’s AEDPA jurisprudence. We therefore grant the pe-
tition for certiorari and vacate the judgment below.
                                   I
                                   A
    Respondent George Kayer murdered Delbert Haas in
1994. Haas, Kayer, and Lisa Kester were on a trip to gam-
ble in Laughlin, Nevada. While there, Kayer borrowed
money from Haas and lost it gambling. Kayer then devised
a plan to rob Haas, but Kester questioned whether he could
get away with robbing someone he knew. Kayer responded,
“ ‘I guess I’ll just have to kill him.’ ” State v. Kayer, 194 Ariz.
423, 428, 984 P.2d 31, 36 (1999). While the three drove
2                     SHINN v. KAYER

                         Per Curiam

home, Kayer took a detour to a secluded area and stopped
on the side of a dirt road. After Haas exited the vehicle to
urinate, Kayer grabbed a gun, sneaked up to him, and shot
him pointblank in the head. After dragging Haas’ body into
some bushes, Kayer stole his wallet, watch, and jewelry,
and drove away. Kayer soon realized that he had forgotten
to take Haas’ house keys, and he therefore returned to the
scene of the crime. Fearing that Haas might not be dead,
Kayer shot him in the head again while retrieving his keys.
Subsequently, Kayer stole a variety of firearms and other
things of value from Haas’ home after instructing Kester to
use a police scanner to look out for police activity. The two
sold many of the stolen items under aliases, but Kayer was
arrested after Kester went to the police. After a jury trial
before Judge William T. Kiger, Kayer was found guilty of
premeditated first-degree murder and related offenses.
   After being found guilty, Kayer “made clear his desire to
expedite the sentencing process.” Id., at 429, 984 P. 2d,
at 37. He refused to fully cooperate with a mitigation spe-
cialist. When Kayer’s counsel stated that the specialist
needed more time to evaluate Kayer’s case, Kayer refused
to agree to a continuance, and the trial court ruled him com-
petent to make that choice. At sentencing, the judge again
asked Kayer whether he would like more time for investi-
gation, but Kayer “refused the offer and stated he would not
cooperate with [the specialist] no matter how long sentenc-
ing was delayed.” Id., at 429–430, 984 P. 2d, at 37–38.
   The court proceeded to sentencing. At that time, Arizona
law required a judge, not a jury, to determine whether cer-
tain aggravating circumstances had been established, and
a judge was authorized to impose a sentence of death only
if at least one such aggravating circumstance was shown
and there was no mitigating circumstance that was suffi-
cient to call for leniency. See Ariz. Rev. Stat. Ann. §13–703
(Supp. 1998); cf. Ring v. Arizona, 536 U.S. 584, 609 (2002)
                  Cite as: 592 U. S. ____ (2020)            3

                           Per Curiam

(subsequently requiring juries “to find an aggravating cir-
cumstance necessary for imposition of the death penalty”).
In Kayer’s case, the judge found that the State had proved
two aggravating factors beyond a reasonable doubt. First,
the court concluded that Kayer had been “previously con-
victed of a serious offense,” §13–703(F)(2), based on his con-
viction for first-degree burglary in 1981, see §13–703(H)(9);
Kayer, 194 Ariz., at 433, 984 P. 2d, at 41. Second, it deter-
mined that Kayer murdered Haas for “pecuniary gain,” see
§13–703(F)(5). On the other side of the balance, the court
found that Kayer had demonstrated only one nonstatutory
mitigator: his importance in his son’s life. Weighing the ag-
gravating and mitigating factors, Judge Kiger sentenced
Kayer to death, and the Arizona Supreme Court affirmed
his conviction and sentence.
                              B
   Kayer subsequently filed a petition for postconviction re-
lief in Arizona Superior Court. Among his many claims,
Kayer argued that he received ineffective assistance of
counsel because his attorneys failed to investigate mitigat-
ing circumstances at the outset of the criminal proceedings.
The sentencing judge held a 9-day evidentiary hearing.
   Kayer’s evidence at the hearing broke down into four
main categories: evidence that he was addicted to alcohol
and gambling; evidence that he had suffered a heart attack
about six weeks before the murder; evidence of mental ill-
ness, including a diagnosis of bipolar disorder; and evidence
that members of his family had suffered from similar addic-
tions and illnesses in the past and that this had affected his
childhood. See Kayer v. Ryan, 923 F.3d 692, 708–713 (CA9
2019) (describing evidence in detail).
   The court denied relief after applying the familiar two-
part test from Strickland v. Washington, 466 U.S. 668
(1984). The court found that trial counsel’s performance
was not deficient because Kayer had refused to cooperate
4                      SHINN v. KAYER

                          Per Curiam

with his mitigation team’s efforts to gather more mitigation
evidence. And, in the alternative, the court held that “if
there had been a finding that the performance prong of the
Strickland standard had been met, . . . no prejudice to the
defendant can be found.” App. to Pet. for Cert. 189. The
court added that “[i]n stating this conclusion[, it] ha[d] con-
sidered the assertion of mental illness, physical illness, jail
conditions, childhood development, and any alcohol or gam-
bling addictions.” Ibid. The Arizona Supreme Court denied
Kayer’s petition to review the denial of postconviction relief.
State v. Kayer, No. CR–07–0163–PC (Nov. 7, 2007).
                              C
   Kayer then filed an unsuccessful habeas petition in Fed-
eral District Court. See 28 U.S. C. §2254. Relevant here,
the District Court rejected Kayer’s ineffective-assistance
claim for failure to show prejudice. As an initial matter, the
court concluded that Kayer could not “show prejudice be-
cause he waived an extension of the sentencing date and
thereby waived presentation of the full-scale mitigation
case.” Kayer v. Ryan, 2009 WL 3352188, *21 (D Ariz.,
Oct. 19, 2009) (citing Schriro v. Landrigan, 550 U.S. 465
(2007)). Moreover, the court reasoned that Kayer’s mitiga-
tion evidence “fell short of the type of mitigation infor-
mation that would have influenced the sentencing deci-
sion.” 2009 WL 3352188, *21.
   A divided Ninth Circuit panel reversed. On the question
of trial counsel’s performance, the panel rejected the state
court’s judgment because, in the judgment of the panel,
Kayer’s attorneys should have begun to pursue mitigation
evidence promptly after their appointment. And on the
question of prejudice, the court conducted its own review of
the evidence and found that trial counsel’s alleged failings
likely affected Kayer’s sentence. Based on a “comparison of
Kayer’s case with other Arizona cases,” the panel drew two
conclusions: first, that “the evidence he presented to the
                  Cite as: 592 U. S. ____ (2020)              5

                           Per Curiam

[state postconviction] court was sufficient to establish a
statutory mitigating circumstance” of mental impairment,
923 F.3d, at 718, and second, that there was a reasonable
probability that the Arizona Supreme Court would have va-
cated Kayer’s death sentence on direct review had it been
presented with the mitigating evidence offered at the state
postconviction relief hearing. For these reasons, the panel
majority found that “there is a reasonable probability
Kayer’s sentence would have been less than death, and that
the state [postconviction] court was unreasonable in con-
cluding otherwise.” Id., at 723.
   Judge Owens dissented in relevant part, explaining that
the Arizona postconviction court had not unreasonably ap-
plied federal law in light of the aggravating and mitigating
circumstances in this case. In his view, Kayer’s mitigating
evidence was “hardly overwhelming,” and he argued that
the majority had given short shrift to the “undisputedly
strong aggravating factor” of pecuniary gain. Id., at 727.
The majority’s holding, he concluded, resulted from “imper-
missibly substitut[ing] its own judgment that Kayer was
prejudiced” for that of the state court. Ibid.
   Arizona then sought, and the Ninth Circuit denied, re-
hearing en banc. Judge Bea authored a dissent from the
denial of en banc review, which was joined by 11 other
judges. See Kayer v. Ryan, 944 F.3d 1147, 1156 (2019).
Judge Bea asserted that “the panel majority cast aside . . .
AEDPA’s highly deferential standard of review.” Id., at
1158. Instead, he wrote, the panel majority had applied a
“de-novo-masquerading-as-deference approach” that the
“Supreme Court has repeatedly condemned.” Id., at 1168;
see also id., at 1157, n. 1 (citing 14 cases since 2002 in which
this Court has reversed the Ninth Circuit’s application of
AEDPA). Under AEDPA and this Court’s precedent, he
contended, “there [was] no ignoring the obvious conclusion
that a reasonable jurist could conclude that Kayer was not
in fact prejudiced by his counsel’s failings in this case.” Id.,
6                      SHINN v. KAYER

                          Per Curiam

at 1164. The mitigating impact of Kayer’s new evidence
was, at best, “highly debatable.” Id., at 1169 (internal quo-
tation marks omitted). Applying the proper standard of re-
view, Judge Bea explained that “it [was] possible that fair-
minded jurists could find [Kayer’s] evidence insufficient to
establish a reasonable probability of a different outcome.”
Id., at 1168 (citing Richter, 562 U.S., at 102).
   After the denial of rehearing en banc, Arizona filed a pe-
tition for certiorari in this Court.
                               II
                               A
   Kayer asserts that his death sentence was imposed in vi-
olation of his Sixth Amendment right to effective assistance
of counsel. As the state court recognized, this Court’s deci-
sion in Strickland v. Washington, 466 U.S. 668 (1984), pro-
vides the proper framework for assessing that claim. Under
Strickland, Kayer must show that his counsel provided “de-
ficient” performance that “prejudiced the defense.” Id., at
687. In the capital sentencing context, the prejudice in-
quiry asks “whether there is a reasonable probability that,
absent the errors, the sentencer—including an appellate
court, to the extent it independently reweighs the evi-
dence—would have concluded that the balance of aggravat-
ing and mitigating circumstances did not warrant death.”
Id., at 695. The Strickland standard is “highly demanding.”
Kimmelman v. Morrison, 477 U.S. 365, 382 (1986). A rea-
sonable probability means a “ ‘substantial,’ not just ‘conceiv-
able,’ likelihood of a different result.” Cullen v. Pinholster,
563 U.S. 170, 189 (2011) (quoting Richter, 562 U.S., at
112).
   When an ineffective-assistance-of-counsel claim is pre-
sented in a federal habeas petition, a state prisoner faces
additional burdens. Among other things, no relief may be
granted “with respect to any claim that was adjudicated on
                  Cite as: 592 U. S. ____ (2020)              7

                           Per Curiam

the merits in State court proceedings unless the adjudica-
tion of the claim,” as relevant here, “resulted in a decision
that was contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law, as determined by
the Supreme Court of the United States.” 28 U.S. C.
§2254(d).
   Here, the state court applied “the correct governing legal
principle . . . to the facts of the prisoner’s case,” Lockyer v.
Andrade, 538 U.S. 63, 75 (2003) (internal quotation marks
omitted), so the question is whether its decision involved an
“unreasonable application of ” this Court’s precedent. To
meet that standard, a prisoner must show far more than
that the state court’s decision was “merely wrong” or “even
clear error.” Virginia v. LeBlanc, 582 U. S. ___, ___ (2017)
(per curiam) (slip op., at 3) (internal quotation marks omit-
ted). The prisoner must show that the state court’s decision
is so obviously wrong that its error lies “beyond any possi-
bility for fairminded disagreement.” Richter, 562 U.S., at
103. Congress “meant” this standard to be “difficult to
meet.” Id., at 102.
   We have recognized the special importance of the AEDPA
framework in cases involving Strickland claims. Ineffective
-assistance claims can function “as a way to escape rules of
waiver and forfeiture,” Richter, 562 U.S., at 105, and they
can drag federal courts into resolving questions of state law.
Moreover, we have recognized that “the more general the
rule, the more leeway state courts have.” Sexton v.
Beaudreaux, 585 U. S. ___, ___ (2018) (per curiam) (slip op.,
at 8) (quoting Renico v. Lett, 559 U.S. 766, 776 (2010); quo-
tation modified). “[B]ecause the Strickland standard is a
general standard, a state court has even more latitude to
reasonably determine that a defendant has not satisfied
that standard.” Knowles v. Mirzayance, 556 U.S. 111, 123
(2009).
8                          SHINN v. KAYER

                               Per Curiam

                              B
   The Ninth Circuit resolved this case in a manner funda-
mentally inconsistent with AEDPA. Most striking, the
panel “essentially evaluated the merits de novo, only tack-
ing on a perfunctory statement at the end of its analysis
asserting that the state court’s decision was unreasonable.”
Beaudreaux, 585 U. S., at ___ (slip op., at 7); see Richter,
562 U.S., at 101–102. In other words, it appears “to have
treated the unreasonableness question as a test of its confi-
dence in the result it would reach under de novo review.”
Id., at 102. More specifically, the panel concluded de novo
that “there is a reasonable probability Kayer’s sentence
would have been less than death,” and then simply ap-
pended the statement that “the state [postconviction re-
view] court was unreasonable in concluding otherwise.”
923 F.3d, at 723. Indeed, the panel repeatedly reached con-
clusions—such as that the “evidence presented to the [post-
conviction] court established the statutory mitigating cir-
cumstance of mental impairment,” id., at 719, and that
there was a “causal connection between Kayer’s mental im-
pairment and the crime,” ibid.—without ever framing the
relevant question as whether a fairminded jurist could
reach a different conclusion.
   Applying the proper standard of review, we vacate the
Court of Appeals’ judgment. Judge Kiger found that Kayer
had failed to show deficient performance and, assuming de-
ficient performance, that he failed to show prejudice.1 Fed-
eral courts may not disturb the judgments of state courts
——————
   1 Section 2254 calls for review of the “last state-court adjudication on

the merits.” Greene v. Fisher, 565 U.S. 34, 40 (2011). The Ninth Circuit
treated the Superior Court’s decision, rather than the Arizona Supreme
Court’s denial of review, as the last state-court adjudication on the mer-
its. Unreasoned dispositions by appellate courts sometimes qualify as
adjudications on the merits. In those cases, we apply a rebuttable pre-
sumption that the appellate court’s decision rested on the same grounds
as the reasoned decision of a lower court. See Wilson v. Sellers, 584 U. S.
                     Cite as: 592 U. S. ____ (2020)                     9

                              Per Curiam

unless “each ground supporting the state court decision is
examined and found to be unreasonable.” Wetzel v. Lam-
bert, 565 U.S. 520, 525 (2012) (per curiam). Thus, if a fair-
minded jurist could agree with either Judge Kiger’s defi-
ciency or prejudice holding, the reasonableness of the other
is “beside the point.” Id., at 524; see Parker v. Matthews,
567 U.S. 37, 42 (2012) (per curiam) (“[I]t is irrelevant
[whether] the court also invoked a ground of questionable
validity”); Richter, 562 U.S., at 102.
   We focus on the state court’s prejudice determination. In-
sofar as the state court offered its conclusion on the preju-
dice question without articulating its reasoning supporting
that conclusion, we “must determine what arguments or
theories . . . could have supported the state court’s” deter-
mination that Kayer failed to show prejudice. Id., at 102.
Then we must assess whether “ ‘fairminded jurists could
disagree’ on the correctness of the state court’s decision” if
based on one of those arguments or theories. Id., at 101
(quoting Yarborough v. Alvarado, 541 U.S. 652, 664
(2004)); see Pinholster, 563 U.S., at 188.
   Perhaps the most probable reason for Judge Kiger’s no-
prejudice determination is simply that the new mitigation
evidence offered in the postconviction proceeding did not
create a substantial likelihood of a different sentencing out-
come. The Ninth Circuit generally considered that possibil-
ity, but in so doing impermissibly “substituted its own judg-
ment for that of the state court” instead of applying
deferential review. Woodford v. Visciotti, 537 U.S. 19, 25
(2002) (per curiam).2 It characterized Kayer’s prior-offense
——————
___ (2018). We may assume without deciding that the Arizona Supreme
Court’s denial of discretionary review was not a merits adjudication be-
cause we conclude that the Superior Court did not unreasonably apply
federal law. In these circumstances, there would be no need to consider
whether an unreasoned decision of a higher court may have rested on
different grounds than the decision of a lower court.
  2 In its efforts to distinguish Woodford v. Visciotti, 537 U.S. 19, the
10                         SHINN v. KAYER

                              Per Curiam

aggravator (first-degree burglary) as “relatively weak” in
comparison with other offenses that qualified under the Ar-
izona capital sentencing law. 923 F.3d, at 718. And on the
other side of the balance, it attributed considerable weight
to evidence that it viewed as showing that Kayer’s “capacity
to appreciate the wrongfulness of his conduct or to conform
his conduct to the requirements of law was significantly im-
paired.” Ariz. Rev. Stat. Ann. §13–703(G)(1).
   Perhaps some jurists would share those views, but that
is not the relevant standard. The question is whether a
fairminded jurist could take a different view. See Visciotti,
537 U.S., at 24–27; see also Pinholster, 563 U.S., at 200–
202. And the answer is yes. For one thing, a fairminded
jurist might differently evaluate the effect of Kayer’s prior-
offense aggravator (let alone the pecuniary gain aggrava-
tor). Arizona first-degree burglary required as an element
that he or an accomplice was “armed with explosives, a
deadly weapon or a dangerous instrument.” Ariz. Rev. Stat.
Ann. §13–1508(A) (1978). And Judge Kiger determined
that Kayer “was armed with a .41 caliber handgun” during
his prior offense. Excerpts of Record in No. 09–99027
(CA9), p. 935. A fairminded jurist could see Kayer’s past
conviction as having substantial weight in the context of
this murder by shooting.
   Fairminded jurists also could take a different view of
Kayer’s mitigating evidence. Kayer offered evidence that
he suffered from bipolar disorder and untreated drinking

——————
panel found it “critically important” that Visciotti involved postconvic-
tion review by a State Supreme Court. The panel emphasized that here,
by contrast, it did not “know how the Arizona Supreme Court would have
assessed [the new] evidence on collateral review because the Court de-
nied without explanation Kayer’s petition for review.” Kayer v. Ryan,
923 F.3d 692, 724 (2019). But the lower court and the parties have not
identified anything in AEDPA or this Court’s precedents permitting re-
duced deference to merits decisions of lower state courts. See 28 U.S. C.
§2254.
                  Cite as: 592 U. S. ____ (2020)           11

                           Per Curiam

and gambling addictions at the time of the crime, but rea-
sonable jurists could debate the extent to which these fac-
tors significantly impaired his ability to appreciate the
wrongfulness of his conduct or to conform his conduct to the
law at the time of the murder. For example, the record re-
veals that Kayer had extensive opportunities to consider his
actions—planning the murder in advance, driving his vic-
tim to a remote area, and subsequently returning to the
murder scene and shooting the victim in the head a second
time. Moreover, Kayer’s planning of the murder, efforts to
hide the body, interactions with Kester before and after the
murder, and attempts to profit from his crimes using an
alias display a measure of control and intentionality. On
this record, a fairminded jurist reasonably could conclude
that Kayer’s evidence of mental impairment, in the words
of Judge Owens, was “hardly overwhelming.” 923 F.3d, at
727; see also 944 F.3d, at 1168–1171 (Bea, J., dissenting
from denial of rehearing en banc).
   Kayer counters that his claim is unusually strong be-
cause the Arizona Supreme Court would have “inde-
pendently reweigh[ed] the evidence” on direct appeal.
Strickland, 466 U.S., at 695. In his view, the similarity
between his postconviction case and judgments that the
State Supreme Court has issued in other cases on direct re-
view supports his Strickland claim. Arizona responds that
the State Supreme Court would not have reweighed the ev-
idence in the manner contemplated by Strickland. And it
asks this Court to hold that past state judgments on direct
review are categorically irrelevant to AEDPA review.
   We need not address these broad questions in order to
resolve this case. Even if Arizona’s sentencing practices in-
volved reweighing evidence on direct appeal, capital sen-
tencing requires “an individualized determination on the
basis of the character of the individual and the circum-
stances of the crime.” Zant v. Stephens, 462 U.S. 862, 879
(1983). For present purposes, it suffices to say that, because
12                         SHINN v. KAYER

                              Per Curiam

the facts in each capital sentencing case are unique, the
weighing of aggravating and mitigating evidence in a prior
published decision is unlikely to provide clear guidance
about how a state court would weigh the evidence in a later
case.
   Kayer, like the panel below, focuses his argument on the
Arizona Supreme Court’s decision in State v. Brookover, 124
Ariz. 38, 601 P.2d 1322 (1979), but that decision falls far
short of placing the state court’s prejudice determination in
this case beyond the realm of fairminded disagreement. In
Brookover, there was only one aggravating circumstance (a
prior conviction for a serious offense), whereas Kayer’s sen-
tencing involved two statutory aggravators.3 And as for the
mitigating evidence in Brookover, while it is far from clear
exactly what mitigating evidence influenced the court’s in-
dividualized sentencing determination, the opinion refers
to evidence that appears significantly different from that in
this case. The Brookover opinion refers to evidence of a
“ ‘neurological lesion’ ” of a type that caused “ ‘a relinquish-
ment of one’s self autonomy.’ ” Id., at 41, 601 P. 2d, at 1325.
By contrast, a reasonable jurist could view Kayer’s mitiga-
tion evidence in a different light for the reasons explained
above. In these circumstances, the Brookover decision does
not come close to showing the sort of “extreme malfunctio[n]
in the state criminal justice syste[m]” that would permit
federal court intervention. Richter, 562 U.S., at 102 (inter-
nal quotation marks omitted).
                        *     *   *
  Under AEDPA, state courts play the leading role in as-
sessing challenges to state sentences based on federal law.
——————
  3 The Ninth Circuit brushed past this distinction, reasoning that the

Arizona Supreme Court could have found a pecuniary gain aggravating
factor based on the facts of Brookover. But that does not change the fact
that the Brookover court did not weigh any second aggravating factor in
reaching its decision. See 124 Ariz., at 41–42, 601 P. 2d, at 1325–1326.
                  Cite as: 592 U. S. ____ (2020)             13

                           Per Curiam

A state court heard Kayer’s evidence and concluded that he
failed to show prejudice. The court below exceeded its au-
thority in rejecting that determination, which was not so
obviously wrong as to be “beyond any possibility for fair-
minded disagreement.” Id., at 103. Under §2254(d), that is
“ ‘the only question that matters.’ ” Id., at 102.
    We grant the petition for a writ of certiorari, vacate the
judgment of the United States Court of Appeals for the
Ninth Circuit, and remand the case to that court for further
proceedings consistent with this opinion.
                                               It is so ordered.

 JUSTICE BREYER, JUSTICE SOTOMAYOR, and JUSTICE
KAGAN dissent.